DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending.  
Claim Objections
Claim 19 objected to because of the following informalities:	
Claim 19 recites “the battery charging power source” in line 1. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “the external power source”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 10 recites the limitations: “the external battery charger” (in line 1) and “the battery charging input” (line 3) which each lack antecedent basis.
Further, regarding claim 10, “the external battery charger” fails to limit the wireless device charging pad of claim 1, rather it appears to be a separate component used with the wireless device charging pad of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681.
Regarding claim 1, Yoon teaches:
A wireless device charging pad (Fig 1 #100; Par 0045 “wireless charging surface”) comprising: 
a first substrate configured with an upper surface, a lower surface (Fig 13 #10 with upper and lower sides; Par 0068 “the first double-sided FCCL 10”),
a second substrate configured with an upper surface, a lower surface (Fig 13 #20 with upper and lower sides; Par 0068 “he second double-sided FCCL 20”), 
attachment means (Fig 14 #40, H1 and H2) for securing the first substrate to the second substrate (Par 0072 “the first and second conductive via holes H1 and H2 formed by this drilling process are plated with a conductive metal, the first and second conductive via holes H1 and H2 become filled with the conductive metal and plating layers 40 covering external surfaces of the double-sided FCCLs 10 and 20 are formed,”), 
a charging system configured between the first substrate and second substrate (Par 0068 “the first double-sided FCCL 10 and the second double-sided FCCL 20 are disposed such that the first circuit layer 13' faces the second circuit layer 22', and rigid base layers 30 are disposed in the regions of the first to fifth wireless charging units 110 to 150, between the first double-sided FCCL 10 and the second double-sided FCCL 20.”), and 
comprising: 
at least one charging coil, a multi coil charging board (Fig 1, 2 and 14; Par 0055 “each of the first to fifth wireless charging units 110 to 150 includes coil patterns 13-1, 22-1, and 23-1 each consisting of a plurality of continuous closed loops”).
Yoon does not explicitly teach:
at least one battery, 
a charge and discharge protection circuit, and 
a boost converter.  
Guccione teaches:
at least one battery (Fig 2 #30), 
a charge and discharge protection circuit (Fig 2 #26A-B; Par 0021 “a voltage/current regulation and control system to ensure safe and optimal charging”; and Par 0025 “The control circuitry 26 of the charger 22 is configured to control the operation of the charger 22, for example, by controlling the voltage and/or current supplied from the power source 30”), and 
a boost converter (Fig 2 # 72).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include at least one battery, a charge and discharge protection circuit, and a boost converter taught by Guccione for the purpose of attaining energy efficiency. (Refer to Par 0008)

Regarding claim 3, Yoon teaches:
wherein the first substrate and second substrate are made of a material selected from the group consisting of plastic, fabric, paper, cardboard, and a synthetic material (Polyamide is a plastic synthetic material. Par 0063 “double sided FCCLs 10 and 20 where first copper foils 12 and 22 are laminated on upper surfaces of first insulating layers 11 and 21 made of a thermosetting material such as polyimide”).

Regarding claim 4, Yoon teaches:
wherein the attachment means are selected from the group consisting of an adhesive, heat bonding, stitching, stapes and male to female detents.   (attachment with bonding using adhesive material. Fig 17 #50; Par 0027 “the cover layer may include: bonding an insulating layer made of a thermosetting material by using an adhesive on the external surfaces of the double-sided FCCLs” and Par 0079 “insulating layers 60 on the exposed surface of the upper first insulating layer 11 and the exposed surface of the lower first insulating layer 21, which include the wiring pattern 41', by using the adhesive 50 therebetween”)

Regarding claim 5, Yoon teaches:
wherein the at least one charging coil (Fig 18 #110) is configured as primary winding of a transformer that is created between the charging system (Fig 18 #101) and the wireless device (Fig 18 #200-1).

  Regarding claim 6, Yoon teaches:
wherein the multi-coil charging board (Fig 18 #103 controlled by 102) interfaces with, operates and controls the at least one charging coil (Fig 18 # 110).   (Par 0090 “the control unit 101 includes a main controller 102, a plurality of drivers 103 respectively driving the plurality of wireless charging units 110, 120, . . . , 1n0 in response to a control signal of the main controller 102”)

  Regarding claim 7, Yoon does not explicitly teach:
wherein the at least one battery is comprised of a high-density lithium ion battery that is configured to power the at least one charging coil and multi-coil charging board.  
Guccione teaches:
wherein the at least one battery is comprised of a high-density lithium ion battery (lithium ion battery has a high density. Fig 2 #30; Par 0027 “the internal power source 30, which in FIG. 2 is illustrated as a rechargeable lithium-ion battery.”) that is configured to power the at least one charging coil and multi-coil charging board (Fig 2 # ; Par 0025 “controlling the voltage and/or current supplied from the power source 30 to the transmitter 28 so that the electromagnetic field generated by the primary coil will efficiently induce appropriate voltage and current waveforms in the secondary coil.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include at least one battery is comprised of a high-density lithium ion battery taught by Guccione for the purpose attaining energy efficiency. (Refer to Par 0008)

  Regarding claim 9, Yoon does not explicitly teach:
wherein the boost converter is incorporated into the at least one charging coil to correct for a difference in voltage between the battery output voltage of 3.8 volts and the multi-coil charging board voltage input requirement of 5-volts.  
Guccione teaches:
wherein the boost converter is incorporated into the at least one charging coil to correct for a difference in voltage between the battery output voltage and the multi-coil charging board voltage input (Par 0029 “the booster/converter 72 can be used to regulate and/or convert the power from the power source 30 before the regulator/converter 66 develops the appropriate voltage/current waveforms that are supplied to the transmitter 28.”) and voltage input requirement of 5-volts (Par 0029 “the voltage and current waveforms developed by the regulator/converter 66A are alternating waveforms that comply with WPC standards. In another example, the voltage is about 5 volts AC”) .  
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include boost converter to correct for a difference in voltage taught by Guccione for the purpose attaining energy efficiency (Refer to Par 0008) and it would be further obvious to have battery output voltage of 3.8 volts and  to have the multi-coil charging board voltage input requirement of 5-volts since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

  Regarding claim 15, Yoon teaches:
wherein a wireless device will continue to receive charging power until the wireless device is removed from the wireless device charging pad (when removed it can’t charge Par 0009 “a wireless charging receiving module is mounted, is placed on a charging surface of a wireless charger constituted of a wireless charging transmitting module”).  

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 as applied to claim 1 above, and further in view of Wen US 20190348209.

Regarding claim 2, Yoon does not explicitly teach:
wherein the first substrate and second substrate are configured as a tabletop placemat.  
Wen teaches:
wherein the first substrate and second substrate are configured as a tabletop placemat (Par 0059 “ the one or more charging stations 604, the one or more controllers 606, and/or the one or more sensors 608 can be incorporated into, but are not limited to: car steering wheels, seats, bed frames, bed platforms, mattresses, desks, tables, chairs, office furniture, bedroom furniture (e.g., night stands), coffee tables, a combination thereof, and/or the like” and first and second substrates see Par 0040 “first substrate layer” …. “second substrate layer”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include first substrate and second substrate are configured as a tabletop placemat taught by Wen for the purpose having various features of the charging system. (Refer to Par 0059)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 as applied to claim 1 above, and further in view of KONDO US 20110169446 .

Regarding claim 8, Yoon does not explicitly teach:
wherein the charge and discharge protection circuit is built in to the at least one battery.  
KONDO teaches:
wherein the charge and discharge protection circuit (Fig 2 #18) is built in to the at least one battery (Fig 2 #19).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include the charge and discharge protection circuit is built in to the at least one battery taught by KONDO for the purpose reducing the sizes. (Refer to Par 0006)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 as applied to claim 1 above, and further in view of Forsberg US 20050075696.

  Regarding claim 10, Yoon teaches:
wherein once the wireless device charging pad is charging with power (Fig 1 #100), 
a wireless device is placed on the upper surface of the second substrate above the at least one charging coil (Fig 1 #200 teaches device on upper service and it is noted that a wireless device is placed on the upper surface as claimed does not limit the charging pad and is considered intended use), 
thereby, charging the wireless devices and is wirelessly charged (Par 0044 “Wireless charging receivers 200 and 300, such as a smart phone, a mobile telecommunication terminal, and the like, which are to be charged, stand on upper surfaces of the first to fifth wireless charging units 110 to 150, respectively”).  
Yoon does not explicitly teach:
wherein the external battery charger is connected to a power source and is comprises a cable extending from the battery charger and having a male plug at a distal end, 
the male plug inserted into the battery charging input, 
Forsberg teaches:
wherein the external battery charger (Fig 3 #50; Par 0049 “an external programming device (not shown), charging unit 50 or other device in a conventional manner in order to both program and control implantable medical device and to externally obtain information from implantable medical device 16 once implantable medical device has been implanted.”) is connected to a power source and is comprises a cable extending from the battery charger and having a male plug at a distal end, the male plug inserted into the battery charging input (Fig 13 #50, #164 cable to a plug power source at a distal end; Fig 14 # 50 with Desktop Charger Connector to receive male plug; Par 0068 “external charging device 48 can be powered either directly from internal (to charging unit 50) batteries 160 or indirectly from desktop charging device 162. Desktop charging device is connectable via power cord 164 to a source of AC power, such as a standard readily available wall outlet” …... “Other forms of connection from desktop charging device 162 to a power source, such as by a dedicated line cable can also be utilized.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include the external battery charger is connected to a power source and is comprises a cable extending from the battery charger and having a male plug at a distal end, the male plug inserted into the battery charging input taught by Forsberg for the purpose having efficient use of size and safety. (Refer to Par 0015-0019)

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 as applied to claim 1 above, and further in view of Popescu US 20040217737.

  Regarding claim 16, Yoon does not explicitly teach:
wherein the battery charge and discharger protection circuit physically disconnects the battery output when the battery is fully charged or discharged.  
Popescu teaches:
wherein the battery charge and discharger protection circuit physically disconnects the battery output when the battery is fully charged or discharged (at maximum voltage battery is fully charged. Fig 1 #40, 36, 38; Par 0045 “the output P.sub.Out of the protection circuit 48 may allow both switches 36,38 to close only when the battery cell voltages have not reached a maximum”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include wherein the battery charge and discharger protection circuit physically disconnects the battery output when the battery is fully charged or discharged taught by Popescu for the purpose of safety by avoiding explosion. (Refer to Par 0004)

Claim 11, 13, 14 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696.

Regarding claim 11, 21, Yoon teaches:
A wireless device charging pad (Fig 1 #100; Par 0045 “wireless charging surface”) comprising: 
a first substrate configured with an upper surface, a lower surface (Fig 13 #10 with upper and lower sides; Par 0068 “the first double-sided FCCL 10”),
a second substrate configured with an upper surface, a lower surface (Fig 13 #20 with upper and lower sides; Par 0068 “he second double-sided FCCL 20”), 
attachment means (Fig 14 #40, H1 and H2) for securing the first substrate to the second substrate (Par 0072 “the first and second conductive via holes H1 and H2 formed by this drilling process are plated with a conductive metal, the first and second conductive via holes H1 and H2 become filled with the conductive metal and plating layers 40 covering external surfaces of the double-sided FCCLs 10 and 20 are formed,”), 
a charging system configured between the first substrate and second substrate (Par 0068 “the first double-sided FCCL 10 and the second double-sided FCCL 20 are disposed such that the first circuit layer 13' faces the second circuit layer 22', and rigid base layers 30 are disposed in the regions of the first to fifth wireless charging units 110 to 150, between the first double-sided FCCL 10 and the second double-sided FCCL 20.”), and 
comprising:
a plurality of charging coils (Fig 18 #110-1n0), 
with each coil configured as a primary winding of a transformer that is created between the charging system and a wireless device (Fig 18 #110 and 210 creating inductive power as a transformer between 101 charging system and 200 wireless device), 
a multi-coil charging board that interfaces with, operates and controls the charging coils (Fig 18 #103 drives coils), 
a wireless device having wireless charging capability is placed on the upper surface of the second substrate above the charging coils, thereby, charging the wireless device (Fig 2, and 3 #200).
a wireless device having wireless charging capability (Fig 1 #100) is placed on the upper surface of the second substrate above the charging coils, thereby, charging the wireless device (Fig 1 #200).
Yoon does not explicitly teach:
a plurality of high-density lithium ion batteries, 
each having a charge and discharge protection circuit that protects the battery from over charging, 
the batteries configured to power the charging coils and multi-coil charging board, 
a plurality of boost converters, 
with one boost converter incorporated into one of the charging coils.  
Guccione teaches:
a high-density lithium ion battery (lithium ion battery has a high density. Fig 2 #30; Par 0027 “the internal power source 30, which in FIG. 2 is illustrated as a rechargeable lithium-ion battery.”), 
having a charge and discharge protection circuit that protects the battery from over charging (controlling charging of battery wherein to protect from overcharge is the intended use of circuit.  Fig 2 #26A-B; Par 0021 “a voltage/current regulation and control system to ensure safe and optimal charging”; and Par 0025 “The control circuitry 26 of the charger 22 is configured to control the operation of the charger 22, for example, by controlling the voltage and/or current supplied from the power source 30”), 
the battery configured to power the charging coils and multi-coil charging board (Fig 2 # ; Par 0025 “controlling the voltage and/or current supplied from the power source 30 to the transmitter 28 so that the electromagnetic field generated by the primary coil will efficiently induce appropriate voltage and current waveforms in the secondary coil.”), 
a boost converter, with one boost converter incorporated into one of the charging coils (Fig 2 # 72).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include lithium ion battery, discharge protection circuit and boost converter taught by Guccione for the purpose of attaining energy efficiency. (Refer to Par 0008)
Even though the combination of Yoon in view of Guccione do not teach a plurality of high-density lithium ion batteries, each having a charge and discharge protection circuit and a plurality of boost converters.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combination of Yoon in view of Guccione to include a plurality of high-density lithium ion batteries, each having a charge and discharge protection circuit and a plurality of boost converters since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Yoon does not explicitly teach:
the boost converter correcting for a difference in voltage between the battery output voltage of 3.8 volts and the multi-coil charging board voltage input requirement of 5-volts.  
Guccione teaches:
the boost converter is incorporated into the at least one charging coil to correct for a difference in voltage between the battery output voltage and the multi-coil charging board voltage input (Par 0029 “the booster/converter 72 can be used to regulate and/or convert the power from the power source 30 before the regulator/converter 66 develops the appropriate voltage/current waveforms that are supplied to the transmitter 28.”) and voltage input requirement of 5-volts (Par 0029 “the voltage and current waveforms developed by the regulator/converter 66A are alternating waveforms that comply with WPC standards. In another example, the voltage is about 5 volts AC”) .  
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include boost converter to correct for a difference in voltage taught by Guccione for the purpose attaining energy efficiency (Refer to Par 0008) and it would be further obvious to have battery output voltage of 3.8 volts and  to have the multi-coil charging board voltage input requirement of 5-volts since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yoon does not explicitly teach:
an external battery charger that is connected to an external power source, and 
comprises a cable extending from the battery charger and having a male plug at a distal end, the male plug inserted into a battery charging female plug connected to the charging system, 
once the wireless charging pad is charged.  
Forsberg teaches:
an external battery charger (Fig 3 #50; Par 0049 “an external programming device (not shown), charging unit 50 or other device in a conventional manner in order to both program and control implantable medical device and to externally obtain information from implantable medical device 16 once implantable medical device has been implanted.”) that is connected to an external power source, and 
comprises a cable extending from the battery charger and having a male plug at a distal end, the male plug inserted into a battery charging female plug connected to the charging system, once the wireless charging pad is charged (Fig 13 #50, #164 cable to a plug power source at a distal end; Fig 14 # 50 with Desktop Charger Connector to receive male plug; Par 0068 “external charging device 48 can be powered either directly from internal (to charging unit 50) batteries 160 or indirectly from desktop charging device 162. Desktop charging device is connectable via power cord 164 to a source of AC power, such as a standard readily available wall outlet” …... “Other forms of connection from desktop charging device 162 to a power source, such as by a dedicated line cable can also be utilized.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include the external battery charger is connected to a power source and is comprises a cable extending from the battery charger and having a male plug at a distal end, the male plug inserted into the battery charging input taught by Forsberg for the purpose having efficient use of size and safety. (Refer to Par 0015-0019)

Regarding claim 13, Yoon teaches:
wherein the first substrate and second substrate are made of a material selected from the group consisting of plastic, fabric, paper, cardboard, and a synthetic material (Polyamide is a plastic synthetic material. Par 0063 “double sided FCCLs 10 and 20 where first copper foils 12 and 22 are laminated on upper surfaces of first insulating layers 11 and 21 made of a thermosetting material such as polyimide”).

Regarding claim 14, Yoon teaches:
wherein the attachment means are selected from the group consisting of an adhesive, heat bonding, stitching, stapes and male to female detents.   (attachment with bonding using adhesive material. Fig 17 #50; Par 0027 “the cover layer may include: bonding an insulating layer made of a thermosetting material by using an adhesive on the external surfaces of the double-sided FCCLs” and Par 0079 “insulating layers 60 on the exposed surface of the upper first insulating layer 11 and the exposed surface of the lower first insulating layer 21, which include the wiring pattern 41', by using the adhesive 50 therebetween”)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696 as applied to claim 11 above, and further in view of Wen US 20190348209.

Regarding claim 12, Yoon does not explicitly teach:
wherein the first substrate and second substrate are configured as a tabletop placemat.  
Wen teaches:
wherein the first substrate and second substrate are configured as a tabletop placemat (Par 0059 “ the one or more charging stations 604, the one or more controllers 606, and/or the one or more sensors 608 can be incorporated into, but are not limited to: car steering wheels, seats, bed frames, bed platforms, mattresses, desks, tables, chairs, office furniture, bedroom furniture (e.g., night stands), coffee tables, a combination thereof, and/or the like” and first and second substrates see Par 0040 “first substrate layer” …. “second substrate layer”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include first substrate and second substrate are configured as a tabletop placemat taught by Wen for the purpose having various features of the charging system. (Refer to Par 0059)

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696 as applied to claim 11 above, and further in view of Popescu US 20040217737.

Regarding claim 17, Yoon does not explicitly teach:
wherein the plurality of batteries are connected in parallel.  
Popescu teaches:
wherein the plurality of batteries are connected in parallel (Fig 1 # 20 and 22 in parallel.).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include wherein the plurality of batteries are connected in parallel taught by Popescu for the purpose safety by avoiding explosion. (Refer to Par 0004)

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696 as applied to claim 11 above, and further in view of Le US 20150202985.

  Regarding claim 18, Yoon does not explicitly teach:
wherein the boost converter lengthens the wireless device charging time before the batteries must be recharged.  
Le teaches:
wherein the boost converter lengthens the wireless device charging time before the batteries must be recharged (maintaining battery so it doesn’t lower it state of charge. Par 0203 “voltage 560 may be stepped up to a constant voltage (e.g., 13.3 volts) by the first DC/DC converter 412 (e.g., boost converter) and the LTO/NMC battery 32 may be maintained at approximately 50% state of charge”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include wherein the boost converter lengthens the wireless device charging time before the batteries must be recharged taught by Le for the purpose reducing recharge time. (Refer to Par 0066)

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696 as applied to claim 11 above, and further in view of Brown US 20110169447.

Regarding claim 19, Yoon does not explicitly teach:
wherein the battery charging power source is comprised of home or business utility power.  
Brown teaches:
wherein the battery charging power source is comprised of home or business utility power (Fig 2 AC IN; Par 0002 “EVSE are frequently installed as wall-mounted units in garages and on buildings”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include wherein the battery charging power source is comprised of home or business utility power taught by Brown for the purpose being wall mounted for convenient placement. (Refer to Par 0001) 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696 as applied to claim 11 above, and further in view of Johnston US 20180248409.

  Regarding claim 20, Yoon does not explicitly teach:
indicia including advertising or instructions for use on the upper surface of the second substrate.  
Johnston teaches:
indicia including advertising or instructions for use on the upper surface of the second substrate (Par 0096 “the RF charging pad 100 includes one or more output devices such as one or more indicator lights, a sound card, a speaker, a small display for displaying textual information and error codes, etc.” and Par 0167 “the meandered line patterns may be printed on more than one substrate of an individual antenna element 120 or of the pad 100”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include indicia including advertising or instructions for use on the upper surface of the second substrate taught by Johnston for the purpose helping to eliminate user distractions. (Refer to Par 0005)

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 20130099730 in view of Guccione US 20110260681 and Forsberg US 20050075696 as applied to claim 21 above, and further in view of Wen US 20190348209.

Regarding claim 22, Yoon does not explicitly teach:
wherein the surface is selected from the group consisting of a chair armrest, a tabletop, a vehicle center divider, an airplane set armrest, and a sofa end.  
Wen teaches:
wherein the surface is selected from the group consisting of a chair armrest, a tabletop, a vehicle center divider, an airplane set armrest, and a sofa end (Par 0059 “ the one or more charging stations 604, the one or more controllers 606, and/or the one or more sensors 608 can be incorporated into, but are not limited to: car steering wheels, seats, bed frames, bed platforms, mattresses, desks, tables, chairs, office furniture, bedroom furniture (e.g., night stands), coffee tables, a combination thereof, and/or the like”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoon to include wherein the surface is selected from the group consisting of a chair armrest, a tabletop, a vehicle center divider, an airplane set armrest, and a sofa end taught by Wen for the purpose of having various features of the charging system. (Refer to Par 0059)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jadidian US 20150236526, Liang US 2013021473 IMAZU US 20140117930.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859